Dismissed and Memorandum Opinion filed December 10, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00868-CV

         ESTATE OF DAISY MAE DAVIS, DECEASED, Appellant



                   On Appeal from the Probate Court No. 3
                            Harris County, Texas
                     Trial Court Cause No. 414,794-401

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed September 8, 2015. The notice of
appeal was filed October 8, 2015. To date, our records show that appellant has not
paid the appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in
civil cases unless party is excused by statute or by appellate rules from paying
costs). Tex. Gov’t Code Ann. § 51.207.

      On November 10, 2015, this court ordered appellant to pay the appellate
filing fee on or before November 25, 2015, or the appeal would be dismissed.
Appellant has not paid the appellate filing fee. Accordingly, the appeal is ordered
dismissed. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal of case
because appellant has failed to comply with notice from clerk requiring response or
other action within specified time).


                                       PER CURIAM

Panel consists of Justices Christopher, McCally, and Busby.




                                         2